People v Ballinger (2015 NY Slip Op 01283)





People v Ballinger


2015 NY Slip Op 01283


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
PETER B. SKELOS
LEONARD B. AUSTIN
SHERI S. ROMAN
COLLEEN D. DUFFY, JJ.


2013-01275
 (Ind. No. 578/08)

[*1]The People of the State of New York, respondent,
vAaron Ballinger, appellant.


Lynn W. L. Fahey, New York, N.Y. (Joshua M. Levine of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Solomon Neubort of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Dowling, J.), imposed January 10, 2013, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte,  90 AD2d 80).
ENG, P.J., SKELOS, AUSTIN, ROMAN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court